Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 05/26/2021 and 01/22/2021. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions

Applicant’s election of Claims 1 - 8, without traverse, in the reply filed on 11/23/2022 is acknowledged.
Claims 9 – 20 have been withdrawn (by the applicant) from the original application due to restriction requirement discussed in the previous office action.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated over Vogel et al. (US 6578416 B1), hereinafter ‘Vogel’.

With regards to Claim 1, Vogel discloses A fluid sensor, comprising: a microcontroller; a sensing unit communicatively coupled to the microcontroller (fuel system 100 is a capacitive indicator including a dual capacitive sensor array, as described further below, p.11, col.4, Lines 45-47; Microcontroller 230 provides a variable frequency electronic signal to the sensor pair and samples at a controlled rate across a specific frequency range, p.12, col.6, Lines 57-60), the sensing unit including a driving element and a sensing element; wherein the microcontroller generates a signal to excite the driving element of the sensing unit and receives a signal from the sensing element of the sensor so as to perform a measurement of a complex impedance of a fluid; and wherein a property of the fluid is determined based on the measurement ( FIG. 6 is a block diagram of an exemplary embodiment of a fuel composition analysis circuit 220. In one embodiment, circuit 220 is also mounted or embedded on substrate 114. Analysis circuit 220 includes an electronic drive circuit 222, a complex impedance detection circuit 224, an electrochemical potentiostat 226, and a temperature detector 228, such as a thermistor, all connected in parallel, each receiving an input signal from the bottom-most pair of sensors 110 on substrate 114, and each providing an output signal to a microcontroller 230, p.12, col.6, Lines 42-51; Microcontroller 230 also receives direct input from signal detection circuit 122. Complex impedance detection circuit 224 detects the impedance and dielectric value from the interaction of the sensor pair with the fuel. Microcontroller 230 provides a variable frequency electronic signal to the sensor pair and samples at a controlled rate across a specific frequency range. Electrochemical potentiostat 226 generates an electrochemical response in the fuel being tested, and the electrochemical reactivity is sampled at a controlled rate. The outputs of complex impedance detection circuit 224 and electrochemical potentiostat 226 are combined at microcontroller 230 for analysis of the chemical composition of the fuel, p.12, col.6, Lines 53-66). 


With regards to Claim 2, Vogel discloses the claimed invention as discussed in claim 1.
Vogel additionally discloses measurement comprising impedance exhibited due to a capacitance of the fluid (In an exemplary embodiment, fuel system 100 is a capacitive indicator including a dual capacitive sensor array, as described further below, p.11, col.4, Lines 45-47; Each sensor signal detection circuit 122 detects the difference in capacitance of each capacitive sensor pair due to the change in dielectric constant of the medium in contact with the capacitive sensor pair, p.12, col.5, Lines 35-40); and the property comprises an electrochemical fingerprint of the fluid across a range of frequencies (Complex impedance detection circuit 224 detects the impedance and dielectric value from the interaction of the sensor pair with the fuel. Microcontroller 230 provides a variable frequency electronic signal to the sensor pair and samples at a controlled rate across a specific frequency range. Electrochemical potentiostat 226 generates an electrochemical response in the fuel being tested, and the electrochemical reactivity is sampled at a controlled rate. The outputs of complex impedance detection circuit 224 and electrochemical potentiostat 226 are combined at microcontroller 230 for analysis of the chemical composition of the fuel, p.12, col.6, Lines 55-65).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 3 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al. (US 6578416 B1), hereinafter ‘Vogel’, in view of LeBoeuf et al. (US 20080220535 A1), hereinafter ‘LeBoeuf’.

With regards to Claim 3, Vogel discloses the claimed invention as discussed in claim 1.
Vogel additionally discloses sensing unit further comprising: a resistance temperature detector (Analysis circuit 220 includes an electronic drive circuit 222, a complex impedance detection circuit 224, an electrochemical potentiostat 226, and a temperature detector 228, such as a thermistor, all connected in parallel, each receiving an input signal from the bottom-most pair of sensors 110 on substrate 114, and each providing an output signal to a microcontroller 230, p.12, col.6, Lines 45-51);
However, Vogel does not specifically disclose a plurality of electrode pins arranged axially parallel to and radially surrounding the resistance temperature detector; and a plurality of electrode plates mounted on the electrode pins and oriented orthogonally thereto. 
LeBoeuf discloses a plurality of electrode pins and a plurality of plates (The signal from each photoelectrocatalytic electrode 1708 may be read through multiple contact pins 1706 at the edge of the device. These contact pins make electrical contact with the array circuitry 1704 for individual communication with each photoelectrocatalytic electrode….The submount layer 1709 (i.e. plate, added by examiner) may be connected with a secondary mounting layer 1710 (i.e. plate, added by examiner) for additional thermal extraction, mechanical support and/or electrical power [0144], Fig.17 shows mounting layer 1709-1710 are oriented orthogonally.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Vogel, in view of LeBoeuf, to utilize a plurality of electrode pins arranged axially parallel the resistance temperature detector to enable multiple measurements with the same device (In embodiments of FIG. 12, each PEC electrode is composed of interdigitated electrodes, though a variety of other electrode configurations may be used. The interdigitated configuration can allow conductivity, photocurrent, capacitance, and impedance to be monitored in the same device [0132], LeBoeuf) and a plurality of electrode plates mounted on the electrode pins orthogonally to improve device compactness, physical stability, thermal and/or electrical conductivity (The submount layer 1709 may be connected with a secondary mounting layer 1710 for additional thermal extraction, mechanical support and/or electrical power [0144], LeBoeuf).


With regards to Claim 4, Vogel in view of LeBoeuf discloses the claimed limitations as discussed in claim 3.
However, Vogel does not specifically disclose the plurality of electrode pins comprises a first set of pins and a second set of pins; the plurality of electrode plates comprises a first set of plates and a second set of plates; the first set of pins is coupled to the first set of plates; and the second set of pins is coupled to the second set of plates.
LeBoeuf discloses the plurality of electrodes comprises a first set and a second set (In the embodiments shown in FIG. 25A, the driving electrode 2506 (i.e. second set, added by examiner) generates a surface acoustic wave traveling towards the receiving electrode 2507 (i.e. first set, added by examiner) in the approximate direction shown by the arrow 2505…These affected SAW properties are received by the receiving electrode 2507 (i.e. first set, added by examiner) and converted to electrical energy, via the piezoelectric effect, providing a method of sensing the presence and/or concentration of volatile analyte near the PEC film 2508 surface [0159]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Vogel, in view of Li, to utilize a first set of electrode pins coupled to the first set of plates and a second set of electrode pins coupled to the second set of plates to improve device compactness, signal communications, measurement sensitivity and/or fluid analysis accuracy.


With regards to Claim 5, Vogel in view of LeBoeuf discloses the claimed limitations as discussed in claim 3.
Vogel additionally discloses the sensing element and the driving element (Analysis circuit 220 includes an electronic drive circuit 222, a complex impedance detection circuit 224, an electrochemical potentiostat 226, and a temperature detector 228, such as a thermistor, all connected in parallel, each receiving an input signal from the bottom-most pair of sensors 110 on substrate 114, and each providing an output signal to a microcontroller 230, p.12, col.6, Lines 42-51).
However, Vogel does not specifically disclose the first set of pins and the first set of plates are the sensing element and the second set of pins and the second set of plates are the driving element.
LeBoeuf discloses the first set are the sensing element and the second set are the driving element (In the embodiments shown in FIG. 25A, the driving electrode 2506 (i.e. second set, added by examiner) generates a surface acoustic wave traveling towards the receiving electrode 2507 (i.e. first set, added by examiner) in the approximate direction shown by the arrow 2505…These affected SAW properties are received by the receiving electrode 2507 (i.e. second set, added by examiner) and converted to electrical energy, via the piezoelectric effect, providing a method of sensing the presence and/or concentration of volatile analyte near the PEC film 2508 surface [0159]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Vogel, in view of Li, to utilize the first set of pins - plates as the sensing element and the second set of pins - plates as the driving element to improve device compactness and improve SNR through the fluid particles thus improving measurement sensitivity and/or fluid analysis accuracy.


Claim 6  is rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al. (US 6578416 B1), hereinafter ‘Vogel’, in view of Wei-bo Li (CN 205786203 U), hereinafter ‘Li’.

With regards to Claim 6, Vogel discloses the claimed invention as discussed in claim 1.
However, Vogel does not specifically disclose measurement comprises impedance exhibited due to inductance of particles in the fluid; and the property comprises a concentration of and a type determination for at least one type of particle in the fluid.
Li discloses measurement comprises impedance exhibited due to inductance of particles in the fluid (the metal wear particle grinding mechanical lubricating oil in its electromagnetic properties can be divided into ferromagnetic fine particles (such as iron) and non-magnet particles (such as copper, aluminum). ferromagnetic particles enhance the equivalent inductance of the sensor coil, and the non-magnet particles reduce the equivalent inductance of the sensor coil, p.3; a particle detection device for full band-structure condition adaptive filter, which is set on the hydraulic pipeline… an excitation coil I, induction coil, an excitation coil II are set on the hydraulic pipeline; the excitation coil I and the exciting coil II in series; the induction coil is between the excitation coil I and the drive coil II, p.4;); and the property comprises a concentration of and a type determination for at least one type of particle in the fluid (processing the output signal to achieve the purpose of oil liquid metal abrasive grain concentration online monitoring, p.3; resulting in output signal is opposite to phase can distinguish wear particle type in the oil liquid, and the intensity of the induced electromotive force can determine number of wear metal particles so as to realize signal has good consistency, high reliability, strong signal detection and small error of non-contact particle detection, p.23).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Vogel, in view of Li, to utilize impedance measurement due to inductance of particles to determine concentration and type of fluid particle to improve accuracy and reliability in analyzing fluid condition such as determining concentration of metal wear particles in pipeline oil (Li). 


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel,  in view of Li, and in further view of Allen Fuhs (US 3262052 A), hereinafter ‘Fuhs’.

With regards to Claim 7, Vogel discloses the claimed invention as discussed in claim 1.
However, Vogel does not specifically disclose the sensing unit further comprising: a fluid conduit; at least one first coil surrounding the fluid conduit; and at least one second coil surrounding the at least one first coil.
Li discloses the sensing unit further comprising: a fluid conduit; at least one first coil surrounding the fluid conduit; and at least one second coil (Referring to figure 1 to attached figure 16 shown, the utility model claims a full frequency change for particle detection device working adaptive filter structure, which is set on the hydraulic pipeline 7 (i.e. fluid conduit, added by examiner), comprising a filter 8, a separating and absorbing module 2, rotation module 3, the excitation coil 4 (i.e. second coil, added by examiner), an induction coil 5 (i.e. first coil, added by examiner), an exciting coil 6 and a ECU1 part, p.9).
Fuhs discloses at least one second coil surrounding the at least one first coil (Fig.1 shows coil 16 is surrounded by coil 17 and 18, added by examiner)
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Vogel, in view of Li, and in further view of Fuhs, to utilize a sensing unit comprising a fluid conduit , first coil surrounding the fluid conduit and second coil surrounding the first coil as known in the art, to improve device compactness, measurement accuracy and/or measurement sensitivity. 


With regards to Claim 8, modify Vogel, in view of Li, and in further view of Fuhs,  discloses the claimed limitations as discussed in claim 7.
However, Vogel does not specifically disclose the at least one first coil is the sensing element and the at least one second coil is the driving element.
Li discloses the at least one first coil is the sensing element and the at least one second coil is the driving element (Referring to figure 1 to attached figure 16 shown, the utility model claims a full frequency change for particle detection device working adaptive filter structure, which is set on the hydraulic pipeline 7, comprising a filter 8, a separating and absorbing module 2, rotation module 3, the excitation coil 4 (i.e. driving element, added by examiner), an induction coil 5 (i.e. sensing element, added by examiner), an exciting coil 6 and a ECU1 part, p.9).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Vogel, in view of Li, to utilize a sensing element coil and driving element coil as known in the art, to improve measurement accuracy and/or sensitivity in analyzing fluid constituents. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Phillips et al. (US 20030222656 A1) discloses a method and on-line monitoring system for evaluating oil degradation, water contamination, and fuel dilution in real-time for internal combustion engine oils by an electrochemical impedance analysis technique.
Ukai et al. (US 20120242328 A1) discloses a method and device for detecting a concentration of particles in a liquid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571) 272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARI ALESSANDRO can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Patent Examiner, Art Unit 2863

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863